106 F.3d 390
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kathleen E. KRAFT, Plaintiff-Appellant,v.SHIRLEY S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 96-1136.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1997.Decided Jan. 24, 1997.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  G. Ross Anderson, Jr., District Judge.  (CA-94-2926-6-3AK)
Kathleen Kraft, Appellant Pro Se.  John Jarrett, DEPARTMENT OF HEALTH AND HUMAN SERVICES, Atlanta, Georgia, for Appellee.
Before WIDENER and ERVIN, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Kathleen Kraft appeals from the district court's order denying her request for waiver of her obligation to repay an overpayment of Social Security benefits.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Kraft v. Chater, No. CA-94-2926-6-3AK (D.S.C. Dec. 28, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED